Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 1 of 20 PageID #: 79




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
AVRAHAM MILLER,

                            Plaintiff,                       REPORT AND RECOMMENDATION
                                                                  19 CV 5580 (AMD)(LB)
        -against-

EAST MIDWOOD HEBREW DAY SCHOOL,

                           Defendant.
---------------------------------------------------------X
BLOOM, United States Magistrate Judge:

        Plaintiff, Avraham Miller, brings this action against defendant, East Midwood Hebrew Day

School (“EMHDS”), alleging defendant discriminated against him based on his disability and

failed to accommodate him in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12101, et seq., the New York State Human Rights Law (“NYSHRL”), NY Exec. Law §§ 291,

et seq., and the New York City Human Rights Law (“NYCHRL”), NYC Admin. Code §§ 8-101,

et seq. Despite proper service of the summons and complaint, defendant has failed to plead or

otherwise defend this action. On January 21, 2020, the Clerk of Court entered a default against

defendant pursuant to Federal Rule of Civil Procedure 55(a). Plaintiff now moves for a default

judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure.

        The Honorable Ann M. Donnelly referred plaintiff’s motion to Magistrate Judge James

Orenstein for a Report and Recommendation. On November 16, 2020, this case was reassigned to

me. It is respectfully recommended that plaintiff’s motion should be granted in part and denied in

part as set forth herein.




                                                        1
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 2 of 20 PageID #: 80




                                           BACKGROUND1

        Plaintiff was a teacher at EMHDS, a religious school in Brooklyn, NY from August 31,

2017 until May 17, 2018. ECF No. 1, Complaint (“Compl.”) at ¶¶ 8-9. Plaintiff’s complaint alleges

that, on January 21, 2018, he advised defendant that he was suffering from a small bowel

obstruction related to his Crohn’s disease, thereby putting defendant on notice of his disability Id.

at ¶ 17. The next day, January 22, 2018, plaintiff was hospitalized for the condition, where he

remained through January 30, 2020. Id. at ¶ 16.

        Plaintiff returned to work but was incapacitated with a small bowel obstruction and an

internal hernia related to his Crohn’s disease on April 26, 2018 through May 16, 2018. Id. at ¶ 18.

Plaintiff alleges that he advised the EMHDS Principal, Rabbi Fine, of his condition on April 26,

2018 and requested that he be excused from teaching because of his disability. Id. at ¶ 19.

Defendant did not provide plaintiff with paperwork to be completed by his doctor nor did it

otherwise discuss a reasonable accommodation with him. No short duration unpaid leave of

absence was offered, which would have allowed plaintiff to retain his job. Id. at ¶ 20. Instead of

engaging in an interactive process regarding an accommodation, as required by law, Rabbi Fine

told plaintiff to “please keep [his] privacy [from now on].” Id. at ¶ 5. On May 17, 2018, plaintiff

received an email from the EMHDS Principal, terminating his employment due to “excessive

absenteeism.” Id. at ¶ 21. Plaintiff alleges that defendant’s conduct constitutes disability

discrimination, that EMHDS failed to accommodate his disability and retaliated against him in

violation of the ADA as well as City and State law. Id. at ¶ 22.



1
  The facts are drawn from the uncontested allegations in plaintiff’s complaint, as well as documents
incorporated by reference, and are taken as true for the purposes of deciding this motion. See Transatlantic
Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 108 (2d Cir.
1997) (deeming all well-pleaded allegations in a complaint admitted on a motion for a default judgment).



                                                     2
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 3 of 20 PageID #: 81




                                      PROCEDURAL HISTORY

        On March 11, 2019, plaintiff timely filed a charge of employment discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”),2 alleging claims for discrimination,

failure to accommodate, and retaliation on the basis of his disability, and on July 24, 2019, the

EEOC issued plaintiff a Notice of Right to Sue. Compl. at ¶¶ 13-14. Plaintiff then commenced this

action on October 2, 2019, ECF No. 1, and filed proof of service on defendant. ECF No. 6. As

prompted by the Court’s January 9, 2020 Order, plaintiff requested, and the Clerk of Court entered,

defendant’s default. ECF Nos. 7-8.

        On May 21, 2020, the Court ordered plaintiff to move for a default judgment or the action

would be dismissed for failure to prosecute. See May 21, 2020 Order. On June 6, 2020, plaintiff

filed the instant motion for a default judgment. ECF Nos. 9-12. On June 15, 2020 Judge Donnelly

referred plaintiff’s motion to Magistrate Judge Orenstein for a Report and Recommendation. Judge

Orenstein directed plaintiff to submit any written materials in support of his request for damages

and attorney’s fees by July 6, 2020 and directed defendant to file its response to plaintiff’s motion

for damages and to provide a list of all witnesses who would testify at an inquest by July 13, 2020,

noting that defendant’s default is without prejudice to its right to contest damages. See June 15,

2020 Order. Plaintiff submitted a letter in further support of his motion for a default judgment,

which includes a list of witnesses. ECF No. 14. Defendant did not respond to plaintiff’s motion




2
  “Under Title VII, the statute of limitations for filing a charge of discrimination in states such as New York
that have an agency with the authority to address charges of discriminatory employment practices is 300
days.” Borrero v. Am. Exp. Bank Ltd., 533 F. Supp. 2d 429, 435 (S.D.N.Y. 2008) (citing 42 U.S.C. § 2000e-
5(e)(1)). The 300-day period “functions like a statute of limitations.” Martin v. State Univ. of New York,
704 F. Supp. 2d 202, 222 (E.D.N.Y. 2010) (citations omitted). Any claim based on conduct that occurred
more than 300 days before the filing of the administrative claim is time-barred. See Russo v. New York
Presbyterian Hosp., 972 F. Supp. 2d 429, 442 (E.D.N.Y. 2013).


                                                      3
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 4 of 20 PageID #: 82




for default. On November 16, 2020, this case, including plaintiff’s motion for a default judgment,

was reassigned to me.



                                           DISCUSSION

   I.      Standard for Default Judgment

        Rule 55 of the Federal Rules of Civil Procedure establishes the two-step process for a

plaintiff to obtain a default judgment. First, “[w]hen a party against whom judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Second, after a default

has been entered against a defendant and the defendant fails to appear or move to set aside the

default under Rule 55(c), the Court may, on a plaintiff’s motion, enter a default judgment. Fed. R.

Civ. P. 55(b)(2).

        In light of the Second Circuit’s “oft-stated preference for resolving disputes on the merits,”

default judgments are “generally disfavored.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95–96

(2d Cir. 1993). “Accordingly, [a] plaintiff is not entitled to a default judgment as a matter of right

simply because a party is in default.” Finkel v. Universal Elec. Corp., 970 F. Supp. 2d 108, 118

(E.D.N.Y. 2013) (citing Erwin DeMarino Trucking Co. v. Jackson, 838 F. Supp. 160, 162

(S.D.N.Y. 1993) (courts must “supervise default judgments with extreme care to avoid

miscarriages of justice”)).

        On a motion for a default judgment, the Court “deems all the well-pleaded allegations in

the pleadings to be admitted.” Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

109 F.3d 105, 108 (2d Cir. 1997). However, regardless of the assumption of truth, the Court has a



                                                  4
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 5 of 20 PageID #: 83




“responsibility to ensure that the factual allegations, accepted as true, provide a proper basis for

liability and relief.” Rolls-Royce PLC v. Rolls-Royce USA, Inc., 688 F. Supp. 2d 150, 153

(E.D.N.Y. 2010) (citing Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). In

other words, “[a]fter default . . . it remains for the court to consider whether the unchallenged facts

constitute a legitimate cause of action, since a party in default does not admit conclusions of law.”

Id. (internal quotation marks and citation omitted).

          Here, defendant’s default is beyond dispute. Defendant was served with process on October

8, 2019 and, to date, has failed to respond to plaintiff’s complaint. Further, plaintiff demonstrates

that he has taken the required steps under the Local Rules by requesting and obtaining a Certificate

of Default, making an application to the Court for a default judgment, and filing proof that the

motion has been sent to defendant. ECF Nos. 7, 9, 13; see Local Civ. R. 55.2.




   II.       Jurisdiction

          This Court has subject matter jurisdiction over this action because it arises under the ADA,

a federal statute. See 28 U.S.C. § 1331. It has supplemental jurisdiction over the related NYSHRL

and NYCHRL claims arising out of the common set of facts. See 28 U.S.C. § 1367.




   III.      Liability for Discrimination

            Passed by Congress in 1990, the ADA was intended to ensure that people living with

disabilities have access to all the same opportunities as those without disabilities, prohibiting

discrimination in critical areas, including employment. See 42 U.S.C. §§ 12101, et seq. It is

unlawful for an employer to discriminate against an employee because of his disability under the


                                                   5
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 6 of 20 PageID #: 84




ADA, NYSHRL, and NYCHRL. See 42 U.S.C. § 12112(a) (“No covered entity shall discriminate

against a qualified individual on the basis of disability in regard to . . . discharge of employees . .

..”); N.Y. Exec. § 296(1)(a); N.Y.C. Admin. Code § 8-107(1)(a).

          In the Second Circuit, claims of disability discrimination under the ADA, NYSHRL, and

NYCHRL require the same elements to establish a prima facie case. See Noll v. In’l Bus. Machines

Corp., 787 F.3d 89, 94 (2d Cir. 2015) (citing Graves v. Finch Pruyn & Co., 457 F.3d 181, 184, n.3

(2d Cir. 2006) (“[T]o the extent that [plaintiff] brings a state-law disability-discrimination claim,

it survives or fails on the same basis as his ADA claim.”)); Daley v. Cablevision Sys. Corp., No.

12-CV-6316, 2016 WL 880203, at *4, n. 2 (S.D.N.Y. Mar. 7, 2016). Accordingly, the Court

analyzes the claims jointly.

          To establish a prima facie case of disability discrimination, a plaintiff must show: (1) the

employer is subject to the ADA; (2) the plaintiff was a person with a disability as defined within

the meaning of the ADA; (3) the plaintiff was otherwise qualified to perform the essential functions

of the job, with or without reasonable accommodation; and (4) due to the disability, the employee

suffered an adverse employment action. Harvin v. Manhattan & Bronx Surface Transit Operating

Auth., 767 Fed. Appx. 123, 127 (2d Cir. 2019) (summary order) (citing Jacques v. DiMarzio, Inc.,

386 F.3d 192, 198 (2d Cir. 2004)).

   A. Defendant is Subject to the ADA, the NYSHRL, and the NYCHRL

          The ADA applies to any “covered entity,” which it defines as an “employer, employment

agency, labor organization or joint-labor management committee.” See 42 U.S.C. §§ 12111(2),

12112(a). An employer is subject to the ADA if it is “engaged in an industry affecting commerce”

and has “15 or more employees for each working day in each of 20 or more calendar weeks in the



                                                  6
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 7 of 20 PageID #: 85




current or preceding year . . .” 42 U.S.C. § 12111(5)(A). Plaintiff’s complaint alleges that “[a]t all

relevant times, EMHDS was and is an ‘employer’ and ‘covered entity’ under the ADA.” Compl.

at ¶ 27.

           The NYSHRL and NYCHRL apply to all “employers.” The NYSHRL defines an

employer as “all employers within the state.” N.Y. Exec. Law §§ 292(5), 296(1)(a). Plaintiff’s

complaint alleges that “[a]t all relevant times, EMHDS was and is an ‘employer’ under the

NYSHRL.” Compl. at ¶ 38. Under the NYCHRL the term employer does not include “any

employer that has fewer than four persons in the employ of such employer at all times during the

period beginning twelve months before the start of an unlawful discriminatory practice and

continuing through the end of such unlawful discriminatory practice[.]” N.Y.C. Admin. Code. §§

8-102, 8-107(1)(a). Plaintiff’s complaint states that “[a]t all relevant times, EMHDS was an

‘employer’ under the NYCHRL.” Compl. at ¶ 38. The June 12, 2020 Declaration of Avraham

Miller (“Miller Dec.”), states that “[d]efendant employed more than 4 employees for the 12 months

before I started working there and continued to employ more than 4 employees through the end of

my employment.”

    B. Plaintiff’s Condition is a Disability and Covered by the Statutes

           The ADA defines disability as “(A) a physical or mental impairment that substantially

limits one or more major life activities of such an individual; (B) a record of such an impairment;

or (C) being regarded as having such an impairment.” 42 U.S.C. § 12102(1). Plaintiff suffers from

Crohn’s disease. Plaintiff alleges that his condition substantially limits his major life activities,

namely his ability to eat and sleep properly, move around easily, and do other physically taxing

activities. Miller Dec. at ¶ 4. Therefore, plaintiff’s condition meets the ADA’s definition of

disability. See Genova v. Cty of Nassau, No. 17-CV-4959, 2019 WL 8407451 at *7 (E.D.N.Y.


                                                  7
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 8 of 20 PageID #: 86




Dec. 26, 2019) (finding that plaintiff’s Crohn’s disease qualified as a disability and noting that the

definition of disability under the ADA is to be “construed in favor of broad coverage of individuals

. . . to the maximum extent permitted by the terms of the statute.”).

          The NYSHRL and NYCHRL “have a broader definition of disability than does the ADA;

neither statute requires any showing that the disability substantially limits a major life activity.”

Ugactz v. UPS, Inc., No. 10-CV-1247, 2013 WL 1232355 at *14 (E.D.N.Y. Mar. 26, 2013)

(quoting Reilly v. Revlon, Inc., 620 F. Supp. 2d 524, 541 (S.D.N.Y. 2009) (internal quotations

omitted). The NYSHRL requires that the impairment be “demonstrable by medically accepted

clinical or laboratory diagnostic techniques.” N.Y. Exec. Law § 292(21). “[T]he NYCHRL is

broader still.” Rodriguez v. Verizon Telecom, No. 13-CV-6969, 2014 WL 6807834 at *7

(S.D.N.Y. Dec. 3, 2014) (quoting Pagan v. Morrisania Neighborhood Family Health Ctr., No. 12-

CV-9047, 2014 WL 464787 at *6 (S.D.N.Y. Jan. 22, 2014)). The NYCHRL defines a disability as

“any physical, medical, mental or psychological impairment, or a history or record of such

impairment.” N.Y.C. Admin. Code § 8-102(16). Because plaintiff’s disability is medically

demonstrable by accepted clinical or laboratory techniques and it is a physical impairment, his

condition qualifies as a disability under the broader definitions of the NYSHRL and NYCHRL.

   C. Plaintiff was Qualified to Perform the Essential Functions of his Job

          The ADA prohibits discrimination against a “qualified individual,” defined as “someone

who with or without a reasonable accommodation can perform the essential functions of the

employment position.” 42 U.S.C. § 12111(8)). The Second Circuit has held that a “leave of absence

may be a reasonable accommodation where it is finite and will be reasonably likely to enable the

employee to return to work.” Graves, 457 F.3d at 185, n.5 (finding a two week leave to be

reasonable). See also Fernandez v. Windmill Distrib. Co., 159 F. Supp. 3d 351, 366 (S.D.N.Y.


                                                  8
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 9 of 20 PageID #: 87




2016) (“A temporary leave of absence, even an extended leave, can be a reasonable

accommodation”). While, “[t]he duty to make reasonable accommodations does not, of course,

require an employer to hold an injured employee’s position open indefinitely . . . an employee who

proposes an accommodation while still on short-term leave . . . triggers a responsibility on the

employer’s part to investigate that request and determine its feasibility.” Parker v. Columbia

Pictures Indus., 204 F.3d 326, 338 (2d Cir. 2000).

         Here, plaintiff was absent from work for one week in January of 2020 when he was

hospitalized due to his medical condition. Subsequently, he returned to work and was able to

perform the essential functions of his job. These allegations allow the inference that an additional

finite leave would have enabled plaintiff to treat his condition and return to work.

         Under NYSHRL and NYCHRL, a plaintiff is qualified if he can show that he is able to

perform the essential functions of his job if provided a reasonable accommodation.” Fernandez,

159 F. Supp. 3d at 366. Here, as “[p]laintiff sufficiently pleads a disability discrimination claim

under the more rigorous ADA standard, [he] thus has also stated claims under the NYSHRL and

the NYCHRL. Rodriguez, 2014 WL 6807934, at 7; Loeffler v. Staten Island Univ. Hosp., 582 F.3d

268, 278 (2d Cir. 2009) (explaining that the ADA and NYSHRL constitute a “floor below which

the City’s Human Rights law cannot fall”).

         The Second Circuit has held that, under the ADA, failure to engage in an interactive

process does not form the basis of a disability discrimination claim in the absence of evidence that

a reasonable accommodation was possible. McBride v. BIC Consumer Prods. Mfg. Co., Inc., 583

F.3d 92, 100-01 (2d Cir. 2009). However, unlike under the ADA, an employer’s failure to engage

in the interactive process is itself a violation under the NYSHRL and NYCHRL. See Vangas v.

Montefiore Med. Ctr., 6 F. Supp. 3d 400, 420 (S.D.N.Y. 2014) (“the first step in providing a


                                                 9
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 10 of 20 PageID #: 88




 reasonable accommodation is to engage in a good faith interactive process that assesses the needs

 of the disabled individual and the reasonableness of the accommodation requested” and the “failure

 to consider the accommodation . . . is a violation of [the NYSHRL]” and the NYCHRL) (citing

 Phillips v. City of New York, 66 A.D.3d 170, 176, (N.Y. App. Div. 2009). Here, plaintiff alleges

 that rather than engaging in an interactive process to explore a reasonable accommodation with

 him, defendant terminated his employment the day after he was hospitalized. Compl. at ¶¶ 5, 18-

 21. Aside from alleging that his termination was discriminatory, plaintiff has also alleged that

 defendant failed to engage with plaintiff in an interactive process, which is itself a substantive

 violation of the NYSHRL and NYCHRL.

    D. Plaintiff Suffered an Adverse Employment Action Due to His Disability

          Plaintiff suffered an adverse employment action when defendant terminated him from

 his employment. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015)

 (quoting Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003)) (termination is a materially adverse

 change of the conditions of employment); Davis v. New York City Dep’t of Educ., No. 10-CV-

 3812, 2012 WL 139255, at *5 (E.D.N.Y. Jan. 18, 2012) (termination is an adverse action).

          Under the ADA and NYSHRL, a plaintiff must also allege that his employer took an

 adverse action against him because of his disability. Lyman v. N.Y. & Presbyterian Hosp., No.

 11-CV-3889, 2014 WL 3417394, at *9-10 (S.D.N.Y. July 14, 2014). “[A]t the pleadings stage, . .

 . a plaintiff must allege that the employer took adverse action against [him] at least in part for a

 discriminatory reason.” Vega, 801 F.3d at 87. A plaintiff may meet this standard “by alleging facts

 that directly show discrimination or facts that indirectly show discrimination by giving rise to a

 plausible inference of discrimination.” Id. (citing Littlejohn v. City of New York, 795 F.3d 297,

 310 (2d Cir. 2015)); see also Lyman, 2014 WL 3417394, at *10 (“[plaintiff] can satisfy her burden


                                                 10
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 11 of 20 PageID #: 89




 of showing that, on her version of the facts, her disability motivated her discharge.”) Under the

 NYCHRL, “the plaintiff need only show that [his] employer treated [him] less well, at least in part

 for a discriminatory reason.” Mihalik v. Credit Agricole Cheuvreux N. Am., 715 F.3d 102, 109

 (2d Cir. 2013).

          Here, the close temporal proximity plaintiff alleges between his hospitalization, his

 request for an accommodation, and his termination the following day raise an inference of

 discrimination sufficient to sustain his disability discrimination claim. Further, defendant’s stated

 reason for terminating plaintiff was his “absenteeism.” Compl. at ¶ 21. As plaintiff alleges he

 notified defendant that he would be absent because of his medical condition and defendant

 terminated him the next day due to that absence, plaintiff has established that defendant took an

 adverse employment action against him due to his disability. See Vale v. Great Neck Water

 Pollution Control Dist., 80 F. Supp. 3d 426, 437 (E.D.N.Y. 2015) (quoting Shlafer v. Wackenhut

 Corp., 837 F. Supp. 2d 20, 27 (D. Conn. 2011)) (“Plaintiff has alleged sufficient facts […] [to

 infer] defendant terminated her employment on the basis of her ‘disability’ [… since] ‘temporal

 proximity is sufficient to raise an inference of discrimination to plausibly state a claim of

 employment discrimination.’”); see also Warmin v. New York City Dep’t of Educ., No. 16-CV-

 8044, 2019 WL 3409900 at *19 (S.D.N.Y. July 29, 2019) (the close temporal proximity between

 plaintiff’s accommodation request and the termination creates a plausible connection).

          As discussed above, plaintiff has presented a prima facie case of disability

 discrimination. Defendant has failed to appear to offer a nondiscriminatory reason for its conduct.

 Therefore, plaintiff’s motion for a default judgment should be granted against defendant on

 plaintiff’s claims under the ADA, the NYSHRL, and the NYCHRL.




                                                  11
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 12 of 20 PageID #: 90




    IV.      Damages

          A defendant’s default is an admission of all well-pleaded allegations in the complaint

 except those relating to damages. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973

 F.2d 155, 158 (2d Cir. 1992). If a district court finds that plaintiff’s allegations state a claim upon

 which relief can be granted, the Court may conduct a hearing or rely on affidavits or other

 documentary evidence to determine damages on a default judgment. Fed. R. Civ. P. 55(b)(2); see

 Cement & Concrete Workers Dist. Council Welfare Fund v. Metro Found. Contractors Inc., 699

 F.3d 230, 234 (2d Cir. 2012) (“Rule 55(b)(2) and relevant case law give district judges much

 discretion in determining when it is ‘necessary and proper’ to hold an inquest on damages.’”

 (citation omitted)). Here, plaintiff demands back pay for lost wages, emotional distress damages,

 punitive damages, and reasonable attorney’s fees and costs.

          A. Plaintiff’s Claim for Back Pay

          “The ADA provides that a successful plaintiff shall have available the same remedies that

 would be available to a plaintiff pursuant to Title VII.” Rosso v. PI Mgmt. Assocs., L.L.C., No. 2-

 CV-01702, 2005 WL 3535060, at *15 (S.D.N.Y. Dec. 23, 2005) (citing 42 U.S.C. § 12117(a)).

 Therefore, back pay is available in a disability discrimination case. See 42 U.S.C. § 2000e-5(g);

 Picinich v. United Parcel Serv., 318 F. App’x 34, 36 (2d Cir. 2009) (summary order) (“[r]emedies

 available to the victims of discrimination are committed to the sound discretion of the district

 court”) (citation omitted). The purpose of back pay is to make a plaintiff whole, that is, to

 “completely redress the economic injury the plaintiff has suffered as a result of discrimination.”

 Saulpaugh v. Monroe Cmty. Hosp., 4 F.3d 134, 145 (2d Cir. 1993) (citation omitted). To calculate

 lost back pay, a plaintiff’s base annual compensation at the time of termination is multiplied by

 the length of time between termination and the date plaintiff was able to secure new employment.


                                                   12
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 13 of 20 PageID #: 91




           Plaintiff is entitled to back pay here. Plaintiff’s sworn affidavit provides a sufficient

 evidentiary basis to determine that the requested damages are reasonable. Transatlantic Marine

 Claims Agency, Inc., 109 F.3d at 111 (damages may be determined based on a sworn affidavit “as

 long as [the Court] ensured that there was a basis for the damages specified in the default

 judgment.”). Plaintiff was unlawfully terminated on May 17, 2018 and was not able to secure a

 new job until September 2018. Compl. at ¶ 21; Miller Dec. at ¶ 10. He is, therefore, owed back

 pay from May 18, 2018 to September 2018. Defendant paid Plaintiff $28,000.00 per year, over a

 period of 12 months. Miller Dec. at ¶ 2. There are approximately 15 weeks between May 18, 2018

 and September 2018. Therefore, plaintiff is entitled to $8,076.92 in back pay damages.3

           B. Plaintiff’s Claim for Emotional Distress Damages

           “The Second Circuit sorts emotional distress claims into three categories of claims:

 ‘garden-variety,’ ‘significant’ or ‘egregious.’” Cavalotti v. Daddyo’s BBQ, Inc., No. 15-CV-6469,

 2018 WL 5456654 at *27 (E.D.N.Y. Sep. 8, 2018), quoting Rainone v. Potter, 388 F. Supp. 2d

 120, 122 (E.D.N.Y. 2005). “Garden-variety” emotional distress claims contain little evidentiary

 support and are marked by “vague or conclusory” testimony of emotional harm without

 explanation of the severity or consequences of the harm. Rainone, 388 F. Supp. 2d at 122.

 “Significant” emotional distress claims are based on “more substantial harm or more offensive

 conduct” and are often supported by medical evidence or corroborating testimony. Id. at 122-23.

 “[E]gregious” emotional distress claims exist where the discrimination alleged is “outrageous and

 shocking or where the physical health of plaintiff was significantly affected.” Id. at 123.




 3
     (($28,000/ 52 weeks) x 15 weeks) = $8,076.92.


                                                     13
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 14 of 20 PageID #: 92




         Plaintiff demands $300,000 in emotional distress damages, a very high award that would

 require a finding of egregious emotional distress.4 Claims for damages beyond the garden variety

 typically involve corroboration by witnesses and medical evidence. Plaintiff has not presented

 such evidence here.

         In his sworn declaration, plaintiff attests to his “severe emotional distress” in four

 sentences. See Miller Dec. at ¶¶ 6-9. He states that he has been treated by a therapist and

 psychiatrist, that he was prescribed medication for anxiety associated with the discrimination, and

 that he went to the emergency room as a result of the stress he endured. Id. at 7-9. He has not

 shown proof of this medical treatment, nor does he assert how long he received mental health

 treatment or if the treatment is ongoing. Plaintiff has, however, submitted a list of witnesses that

 he would like to present if a damages hearing is scheduled. See ECF No. 14. Accordingly, the

 Court declines to award emotional distress damages based on the instant record. If this Report and

 Recommendation is adopted, plaintiff may request an inquest to establish his emotional distress

 damages.




 4
  When Rainone was decided, over 15 years ago, plaintiffs with garden-variety claims generally received
 between $5,000 and $35,000, $50,000 to $100,000 for plaintiffs with significant emotional distress claims,
 and over $100,000 for plaintiffs with egregious emotional distress claims. Rainone, 388 F. Supp. 2d at 122-
 23.
 Since Rainone was decided in 2005, several Judges in this district have applied the Bureau of Labor
 Statistics’ (“BLS”) Consumer Price Index (“CPI”) inflation calculator to the ranges of damages awarded
 for emotional distress damages. See Gutierrez v. Taxi Club Mgmt., Inc., No. 17-CV-0532, 2018 WL
 3429903, at *9 (E.D.N.Y. July 16, 2018) (adjusting rates for inflation); Antoine v. Brooklyn Maids 26, Inc.,
 No. 19-CV-5676, 2020 WL 5752186 (E.D.N.Y. Sept. 26, 2020) (same).
 Applying the CPI inflation calculation, from September 2005, when Rainone was decided, to December
 2020, the last date for which BLS computes the CPI adjustment, a plaintiff in 2020 alleging garden-variety
 claims would be entitled to between $6,700 to $47,000 for garden-variety claims; $67,000 to $135,000 for
 significant claims; and upwards of $135,000 only for egregious emotional distress claims. See CPI Inflation
 Calculator, https://www.bls.gov/data/inflation_calculator.htm (last visited Feb. 2, 2021).


                                                     14
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 15 of 20 PageID #: 93




        C. Plaintiff’s Claim for Punitive Damages

        Plaintiff seeks punitive damages in the amount of $924,230.76. ECF No. 12, Memorandum

 in Support of Motion for Default, (“Mem. in Supp.”) at 13. Punitive damages are available under

 the ADA “if the complaining party demonstrates that the respondent engaged in a discriminatory

 practice or discriminatory practices with malice or with reckless indifference to the federally

 protected rights of an aggrieved individual.” 42 U.S.C.S. § 1981a(b)(1). Punitive damages are

 warranted under the NYSHRL and NYCHRL if “the wrongdoer has engaged in discrimination

 with willful or wanton negligence, or recklessness, or a conscious disregard of the rights of others

 or conduct so reckless as to amount to such disregard.” Chauca v. Abraham, 30 N.Y. 3d 325, 334

 (N.Y. 2017) (citing Home Ins. Co. v. Am. Home Products Corp., 75 N.Y.2d 196 (1990)). “Beyond

 the fact of mental anguish caused by discriminatory conduct, there must be some evidence of the

 magnitude of the injury, to assure that [the Court’s] damage award is neither punitive nor

 arbitrary.” Kreisler v. Second Ave. Diner Corp., No. 10-CV-7592, 2012 WL 3961304, at *14

 (S.D.N.Y. 2012) (citing In re N.Y.C. Transit Auth. v. State Div. of Human Rights, 78 N.Y.2d 207,

 217 (N.Y. 1991)).

        The two cases that plaintiff cites in his Memorandum, in support of his request for

 significant punitive damages, involve instances of egregiously offensive, discriminatory behavior

 and comments. Salemi v. Gloria’s Tribeca, Inc.,115 A.D.3d 569 (1st Dept 2014) (employee

 plaintiff was entitled to $1.2 million in punitive damages where the extensive record evidence,

 corroborated by multiple witnesses, showed that the employer forced plaintiff to attend weekly

 prayer meetings and subjected plaintiff to an “incessant barrage” of offensive, anti-homosexual

 comments); McIntyre v. Manhattan Ford, Lincoln-Mercury. Inc., 256 A.D.2d 269 (1st Dept. 1998)

 (plaintiff was entitled to $1.5 million in punitive damages considering “the egregiousness of


                                                 15
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 16 of 20 PageID #: 94




 defendant’s misconduct,” which included her direct supervisor engaging in a pattern of

 intimidation, humiliation, and ridicule, often by using sexually explicit language). These cases are

 not analogous to the facts alleged in the present action.

        Here, plaintiff alleges that Rabbi Fine told plaintiff, “from now on please keep your

 privacy. . .” Compl. at ¶ 5. While Rabbi Fine, “surely could have treated [plaintiff] more delicately,

 his conduct did not evince a reckless disregard for [plaintiff’s] federally-protected rights.”

 Tepperwien v. Entergy Nuclear Operations, Inc., 663 F.3d 556, 573 (2d Cir. 2011) (affirming

 district court’s finding that an award of punitive damages was inappropriate where there was “little

 if any evidence of malice or reckless indifference or egregious or outrageous behavior” when

 defendant’s personnel made a statement that plaintiff was being “overemotional” after an incident

 of sexual harassment). Plaintiff has not established that defendant has willfully, wantonly,

 negligently, recklessly, or consciously disregarded the rights of others or engaged in conduct so

 reckless as to amount to such disregard. Accordingly, plaintiff’s request for an award of punitive

 damages should be denied on the instant record.

        D. Attorney’s Fees and Costs

        Under the ADA, the NYSHRL, and the NYCHRL, the Court may award reasonable

 attorney’s fees to a prevailing plaintiff. 42 U.S.C. § 12205; N.Y. Exec. Law §297(10); N.Y.C.

 Admin. Code §8-502(g). Applications for fee awards must be documented by time records which

 specify the date, time expended, hourly rate, and description of the work done by each attorney.

 Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); N.Y.S. Ass’n for Retarded Children, Inc. v. Carey,

 711 F.2d 1136, 1148 (2d Cir. 1983). Determining the reasonableness of the fee to be awarded is

 within the sound discretion of the district court. Arbor Hill Concerned Citizens Neighborhood




                                                  16
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 17 of 20 PageID #: 95




 Ass’n v. County of Albany and Albany County Bd. of Elections, 522 F.3d 182, 190 (2d Cir. 2008)

 (noting the “considerable discretion” trial courts exercise in awarding attorneys’ fees).

          In the Second Circuit, courts awarding attorney’s fees calculate a “presumptively

 reasonable fee” by taking the product of the hours reasonably expended and a reasonable hourly

 rate that reflects “what a reasonable, paying client would be willing to pay.” Arbor Hill Concerned

 Citizens Neighborhood Ass’n, 522 F.3d 183-84. A reasonable hourly rate is generally calculated

 by reference to the prevailing hourly rates in the district where the court sits for attorneys of

 “comparable skill, experience, and reputation.” Gierlinger v. Gleason, 160 F.3d 858, 872 (2d Cir.

 1998).

          Plaintiff’s counsel has submitted their contemporaneous time records for the Court’s

 consideration. See ECF No. 11, Declaration of Christopher H. Lowe (“Lowe Dec.”) and ECF No.

 11-3, Billing Records, (“Bill. Rec.”). Plaintiff requests a rate of $400 for attorney Christopher

 Lowe, which is reasonable considering that he is a partner and has practiced employment law for

 over 20 years.5 Gutman v. Klein, No. 03-CV-3296072, 2009 WL 3296072, at *2 (E.D.N.Y. 2009)

 (approving rates of $300–$400 for partners); see also Konits v. Karahalis, 409 Fed. App’x 418,

 422–23 (2d Cir. 2011) (summary order) (affirming holding that the prevailing rates for experienced

 attorneys in the Eastern District of New York range from approximately $300 to $400 per hour);

 Morales v. B&M Gen. Renovation Inc., No. 14-CV-7290, 2016 WL 1266624, at *11 (E.D.N.Y.




 5
   In the future, when citing cases in support of plaintiff’s request for fees, counsel shall cite cases from the
 district where the Court sits. Plaintiff’s Memorandum cites four cases from the S.D.N.Y. and only one case
 from the E.D.N.Y. in support of its requested rate for Mr. Lowe. This is not the law in this Circuit. See
 Simmons v. N.Y. City Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (vacating the district Court’s award
 of attorney’s fees insofar as they were calculated based on prevailing rates in the S.D.N.Y. rather than the
 E.D.N.Y.).



                                                       17
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 18 of 20 PageID #: 96




 Mar. 9, 2016) (Report and Recommendation), adopted by 2016 WL 1258482 (E.D.N.Y. Mar. 29,

 2016) (“the prevailing hourly rate for partners in this district is between $300 and $400”).

         For attorney Sara Issacson, a fifth-year associate who graduated in 2015 from Benjamin

 Cardozo School of Law and who has “practiced almost exclusively in employment law since

 graduating,” Lowe. Dec. at ¶ 7, plaintiff requests an hourly fee of $300. Absent more information,

 the Court cannot conclude that this is a reasonable rate.6 Yu Wei Cao v. Miyama, Inc., No. 15-CV-

 0266, 2020 WL 4808624, at *2 (E.D.N.Y. Aug. 18, 2020) (finding a fee of $300 to be reasonable

 for an attorney who served as lead counsel, graduated law school in 2013, has primarily practiced

 labor and employment litigation, has tried several cases in federal court, has litigated over one

 hundred wage-and-hour cases in federal court or in arbitration, and was previously awarded fees

 and/or approved at an hourly rate of $250 and $320); Local 1922 Pension Fund v. Broadway Elec.

 Supply, Co., No. 19-CV-2344, 2020 WL 1931635, at *13 (E.D.N.Y. Mar. 18, 2020)

 (recommending an hourly rate of $300 for an attorney who had been practicing exclusively labor

 and employment law for at least eight years).




 6
  Plaintiff’s Memorandum does not provide any additional information about Ms. Isaacson’s experience. It
 also mostly references cases from the S.D.N.Y. Only two cases listed in support of plaintiff’s request for a
 $300 rate for Ms. Isaacson are from this district. One is Hall v. Prosource Techs., LLC, No. 14-CV-2502,
 2016 WL 155512 (E.D.N.Y. Apr. 11, 2016). This case was a FLSA collective action and NYLL class action
 where claims were pursued on behalf of approximately 535 individuals. The size and complexity of that
 case justified the $300 rate for an attorney with six years of experience. The present action involves a single
 plaintiff moving for a default judgment. The second case, Finkel v. Captre Elec. Supply Co. Inc., No. 15-
 CV-3584, approved a $300 fee for a sixth-year associate. Ms. Isaacson is a fifth-year associate.

 The Court located two cases from 2018, where Ms. Isaacson was awarded $175 as a reasonable rate. Osorio
 v. Taste of Thai, Inc., No. 17-CV-5664, 2018 WL 8059564, at *15 (E.D.N.Y. Sep. 12, 2018) (Report and
 Recommendation) adopted by No. 17-CV-5664, 2019 WL 1795954 (E.D.N.Y. Mar. 25, 2019); Lopez v.
 Royal Thai Plus, LLC, 2018 WL 1770660, at *13 (E.D.N.Y. Feb. 6, 2018) (awarding $175 for Ms. Isaacson
 when she had three years of experience). Plaintiff has not cited any cases where Ms. Isaacson has been
 awarded the hourly rate she requests here.


                                                       18
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 19 of 20 PageID #: 97




         Indeed, in this District, reasonable hourly rates range $200 to $300 for senior associates

 and $100 to $200 for junior associates. First Keystone Consultants, Inc. v. Schlesinger Elec.

 Contractors, Inc., No. 10-CV-696, 2013 WL 950573, at *7 (E.D.N.Y. Mar. 12, 2013) (collecting

 cases. In addition to an attorney’s experience level the Court must “take into account case-specific

 factors to help determine the reasonableness of the hourly rate[ ].” Pinzon v. Paul Lent Mech. Sys.,

 No. 11-CV-3384, 2012 WL 4174725, at *5 (E.D.N.Y. Aug. 21, 2012) (Report and

 Recommendation), adopted by 2012 WL 4174410 (E.D.N.Y. Sept. 19, 2012).

         Plaintiff’s requested rate for Ms. Isaacson is at the high end of the senior associate scale.

 Given the default posture of this case, this is not the appropriate hourly rate. See Sun v. AAA

 Venture Capital, Inc., No. 15-CV-4325, 2016 WL 5793198, at *12 (E.D.N.Y. Sept. 12, 2016)

 (Report and Recommendation) adopted as modified by No. 15-CV-4325, 2016 WL 5868579

 (E.D.N.Y. Oct. 6, 2016). Accordingly, the Court reduces plaintiff’s requested rate for Ms. Isaacson

 from $300 per hour to $250 per hour. The Court has reviewed plaintiff’s Billing Records, ECF No.

 11-3, and finds them reasonable. The Court therefore recommends that plaintiff be awarded

 attorney’s fees in the amount of $8,950.7

         Plaintiff is also entitled to recover costs. See 42 U.S.C. § 12205; N.Y.C. Admin. Code §8-

 502(g). Plaintiff seeks $400 in expenses for the filing fee. This request should be granted and

 plaintiff should be awarded costs in the amount of $400.




 7
  Mr. Lowe’s 11.5 hours multiplied by his approved rate of $400 yields a fee of $4,600. Ms. Isaacson’s 17.4
 hours multiplied by her approved rate of $250 yields a fee of $4,350.


                                                    19
Case 1:19-cv-05580-AMD-LB Document 16 Filed 02/15/21 Page 20 of 20 PageID #: 98




                                           CONCLUSION

        Accordingly, it is respectfully recommended that plaintiff's motion for a default judgment

 should be granted in part and denied in part. Plaintiff should be awarded $8,076.92 in damages for

 backpay. Plaintiff’s request for punitive damages should be denied. Plaintiff should be awarded

 $8,950 in attorney’s fees and $400 in costs. If this Report and Recommendation is adopted,

 plaintiff may request an inquest regarding his emotional distress damages. Plaintiff is hereby

 ordered to serve a copy of this Report upon Defendant at its last known address and to file proof

 of service on the docket forthwith.



           FILING OF OBJECTIONS TO REPORT AND RECOMMENDATION

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

 the parties shall have fourteen days from service of this Report to file written objections. See Fed.

 R. Civ. P. 6. Such objections shall be filed with the Clerk of the Court. Any request for an extension

 of time to file objections must be made within the fourteen-day period. Failure to file a timely

 objection to this Report generally waives any further judicial review. Marcella v. Capital Dist.

 Physicians’ Health Plan, Inc., 293 F.3d 42 (2d Cir. 2002); Small v. Sec’y of Health and Human

 Servs., 892 F.2d 15 (2d Cir. 1989); see Thomas v. Arn, 474 U.S. 140 (1985).

 SO ORDERED.

                                                                             /S/              f
                                                               LOIS BLOOM
                                                               United States Magistrate Judge



 Dated: February 15, 2021
        Brooklyn, New York




                                                  20
